Title: To Benjamin Franklin from Sargent Aufrere & Co., 13 January 1762
From: Sargent Aufrere & Co.
To: Franklin, Benjamin


To B. Franklin Esqr.
Dear Sir
London 13th. Janry. 1762

Mr. Barclay having been with us to day in consequence of his waiting on the Proprietor of Pensylvania for the Exemplification of the Bill, in order to take the necessary Steps for receiving the Colony’s Money from the Treasury, hath acquainted us, that upon mentioning to him our Intention of joining to take up such Bills as you were not provided with the means of payment of, as expressed in our Letter of the 9th. Instant, he utterly disapprov’d the same, and assigned such Reasons that Messrs. Barclays could in no wise concur in that Measure, namely that his Governor should never consent to our Reimbursement out of the Money we were to receive. We find ourselves incapacitated from doing what we wished to do, and must leave it to your Prudence to take such Measures as you think most proper upon the occasion, assuring you there is nothing in our Power we would not willingly have done to remedy the Inconveniencies that may arise from the Return of the Bills, and that we are always with a perfect Regard, Dear Sir, Your most obedient humble Servants
Sargent Aufrere & Co.
